The opinion of the court was delivered, April 22d 1862, by
Strong, J.
The 67th section of the General Road Law, passed June 13th 1836, enacted that “ if any person shall stop, fill up, or injure any drain or ditch made by any supervisor for the purpose of draining the water from any public road or high*285way, or shall divert or change the course thereof, Avithout the authority of the supervisor for the time being, such person shall for every such offence forfeit and pay a sum not less than $4, nor more than $20.” The present action was brought to recover the penalty imposed by this section, for filling a drain and diverting and changing the course of the water. The sole question was, whether the defendant had done this .without the consent of the supervisor in office at the time. If he had, he Avas liable to the penalty. This having been the matter in issue, it is obvious that the offer of proof Avhich he made, and which the court rejected, AYas Avholly irrelevant. His liability AYas complete, if he stopped a drain made for the purpose of diverting the water from the road, without the authority of the supervisor in office when he stopped it. It could have availed him nothing to show that his act had not injured the road, or that the supeiwisors should not have maintained that drain, or that some former supervisor had agreed to conduct the AYater elsewhere, or that the floAV of the water through the drain Avhich he- stopped Avas very injurious to him. All these things may have been, but they had nothing to do Avith the issue. If the conduct of the supervisors had been wantonly injurious, the defendant has a remedy, but it is no defence in this action.
Judgment affirmed.